SMITH, P. J.
The defendant was prosecuted and convicted for the violation of ordinance of Kansas City "relating to the sale, exposing to sale, or advertising for sale or any way participating in the sale of policy or lottery tickets," and numbered 5852.
I. The information described the offense in the language of the ordinánce. It is now well settled in this state that in actions of this kind that is sufficient. St. Louis v. Weitzell, 130 Mo. 600; Trenton v. Devorss, 70 Mo. App. 8. Hence it follows that the lower court did not err in overruling the defendant's objection to the introduction of any evidence under the information.
II. There was no error committed in overruling the defendant’s demurrer to the evidence. The evi*400dence tending to prove a sale was quite ample. It was substantially the same as x * that in the analogous case of the State v. Rothschild, 19 Mo. App. 138, where it was held that the transaction disclosed was a sale of a policy ticket.
iiiúrrer to the evidence.
KtAeryAoriiInait:e0.t‘
• frcolioldfirs* charter: erst class cities
JUKansascity: criminal court,
III. The defendant further complains of the action of the court in permitting the ordinance, referred to at the outset, to be read in evidence for the reason that it' is invalid. He insists as a ground of invalidity that it is not consistent with and subject to the laws of the state on the same subject. It is a sufficient answer to this contention to say that in-the recent case of Kansas City v. Hallett, 59 Mo. App. 160, the identical point here urged was there, after very careful consideration, determined adversely to the defendant’s contention.
IV. It is defendant’s further contention that the ordinance is invalid for the reason that it was not passed in accordance with the provisions of the statute relating to cities of the first class. R. 8., secs. 1016, 1056. Kansas City is not a city of the first class. It is governed by a special charter. Sess. Acts 1887, p. 43, sec. 2; State Const., art. 9, sec. 16. This is well settled. Kansas City v. Field, 99 Mo. 352; Kansas City v. Scarritt, 29 S. W. Rep. 848. The statute relating to cities of the first class is therefore inapplicable to it.
V. The defendant further objects that the cri minal court of Jackson county, to which the case was appealed from the police court of Kansas City, was without jurisdiction; and for that reason the appeal should be dismissed. A like assault was made on the judgment in the case of Kansas City v. Hallett, ante, and held to be groundless.
The judgment must be affirmed.
All concur.